NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


BRANDON HOUSER,
                                                       Civil Action No. 16-9072 (CCC)
                       Plaintiff,

                       v.                      :       OPINION

SERGEANT B. WILLIAMS, et at.,

                       Defendants.


CECCHI, District Judge:

        Currently before this Court is Sergeant B. Williams’s (“Defendant”) motion to dismiss

Plaintiffs complaint (the “Motion”). ECF No. 33 Plaintiff opposed the Motion (ECF No. 36), to

which Defendant replied (ECF No. 37). for the following reasons, this Court will grant the Motion

and will dismiss Plaintiffs complaint (the “Complaint”) without prejudice for failure to comply

with the service requirements of Rule 4(m) of the federal Rules of Civil Procedure.

I. BACKGROUND

        According to the Complaint, Plaintiff was allegedly assaulted on December 6, 2014 by

Defendant and several John and Jane Doe officers. Although this Court did not receive the

Complaint until December 7, 2016, the document is dated December 1, 2016 and is accompanied

by a letter which states that, upon learning of the two year statute of limitations period applicable

to his claims, Plaintiff hastily drafied the Complaint and gave it to prison officials be mailed on

December 4, 2016. See ECF No. 1-2. After numerous delays and unsuccessful attempts, Plaintiff

was granted in forma pauperis status by this Court on May 25, 2018. ECF No. 14. In the Order

granting Plaintiff that status, this Court “extended” the “time to serve process under Fed. R. Civ.


                                                   1
P. 4(m).   .   .   to the date 90 days afler the Court permits the Complaint to proceed.” Id. Later that

same day, this Court issued an order which screened the Complaint and permitted it to proceed in

part. ECF No. 15. Pursuant to this Court’s orders, Plaintiff’s time to serve his complaint was thus

the ninety days between May 25, 201$, and August 23, 2018. In July 2018, however, Plaintiff

submitted a letter in which he requested, among other things, more time to complete the form that

would permit the United States Marshals (the “Marshals”) to serve the Complaint. This Court

granted that request in part on July 24, 2018, ruling that Plaintiff would have until August 24, 2018

to fill out and return the Marshals form in order to be considered timely. ECF No. 18. According

to the Marshals, the service form was received returned by Plaintiff on September 18, 2018. (ECF

No. 22).

       Given Plaintiff’s failure to timely serve the complaint, this Court issued a notice of call for

dismissal pursuant to Rule 4(m) on february 22, 2019. ECF No. 26. In that call, this Court

informed Plaintiff that the Complaint would be dismissed on March 22, 2019 unless he could

“establish that service was effected within” the 90 day 4(m) period or “show good cause why this

action should not be dismissed.” Id. On March 7, 2019, Plaintiff submitted to the Court a request

that he be granted an additional thirty days within which to have the complaint served as he had

not yet been able to serve his Complaint but intended to do so “within 30 days.” ECF No. 28.

Plaintiff did not have the Complaint served within the requested thirty additional days and the

Complaint was not actually served through the Marshals until June 10, 2019. ECF No. 29.

IL DISCUSSION

A. Legal Standard

       In deciding a motion to dismiss pursuant to fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the



                                                      2
facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. ofAllegheny, 515 F.3d

224, 22$ (3d Cir. 2008). “[A] complaint attacked by a.   .   .   motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiffs

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 47$ U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id.    “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—’that the pleader is entitled to relief.” Id. (citing Fed. R. Civ. P. 8(a)(2)).

Moreover, while pro se pleadings are liberally construed, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).




                                                  3
B. Analysis

                In his Motion, Defendant presents two arguments:           (1) that the Complaint should be

dismissed as time barred because it was filed on December 8, 2016 and was thus filed beyond the

statute of limitations; and (2) that the Complaint should be dismissed as Plaintiff did not effect

service of process until well after the expiration of the Rule 4(m) period.                 Turning first to

Defendant’s time bar argument, it is clear that Plaintiff timely filed his complaint. Actions brought

pursuant to 42 U.S.C.          § 1983 in New Jersey are subject to New Jersey’s two-year personal injury
statute of limitations. See Patyrak v. Apgar, 511 F. App’x 193, 195 (3d Cir. 2013). When a

Plaintiff is incarcerated at the time he files his complaint pro Se, his complaint is subject to the

prison mailbox rule. Pursuant to that rule, a pro se prisoner’s complaint is “deemed filed at the

time a prisoner executes it and delivers it to prison authorities for mailing.” Moody v. Conroy, 680

F. App’x 140, 144 (3d Cir. 2017); see also Houston v. Lack, 487 U.S. 266, 276 (1988). Here,

Plaintiff submitted his complaint for mailing on December 4, 2016, two days before the two year

statute of limitations period concluded. As Plaintiff submitted his complaint prior to the expiration

of the statute of limitations, the Complaint was timely under the prison mailbox rule. Moody, 620

F. App’x at 144.

                Defendant also argues that the Complaint should be dismissed for failure to comply with

Rule 4(m). Rule 4(m) mandates that a plaintiff must serve his complaint within ninety days of the

filing of the complaint. Pursuant to the rule, where a plaintiff fails to comply with this time limit,

the Court, either sua sponte or on the motion of a party, “must dismiss the action without prejudice

•   .   .   or order service be made within a specified time [unless] the plaintiff shows good cause for the

failure.” Good cause in this context requires “a demonstration of good faith on the part of the party

seeking an enlargement.           .   .   and some reasonable basis for noncomplance with the time specified



                                                            4
in the rules.” Good cause is generally evaluated through the consideration of three factors     —   the

reasonableness of plaintiffs efforts to serve the complaint, any prejudice to defendants resulting

from the late notice, and whether plaintiff moved for an enlargment of the time to serve.” MCI

Telecommunications Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). While a

plaintiff who has been awarded informa pauperis status and is entitled to service by Marshals “is

not penalized for service failures when they occur ‘through no fault of his own,’ he must ‘remedy

any apparent service defects’ of which he becomes aware.” George v. Warden, 523 F. App’x 904,

(3d Cir. 2013) (citations omitted).

       In this matter, Plaintiff was directly informed by this Court that he was required to serve

his Complaint within ninety days of its filing on May 25, 2018. ECF Nos. 14-15. This ninety day

period expired on August 23, 2018. At Plaintiffs request, this Court extended that time and

permitted service to be timely so long as Plaintiff submitted the required Marshals form before

August 24, 2018, and Marshal service occurred shortly thereafter. Even with those extensions,

however, Plaintiff did not file the Marshals’ service form until mid-September, 2018, and his

complaint went unserved through February 2019. Further, after Plaintiff was provided with this

Court’s notice of call for dismissal and given clear notice of the service deficiency, the Complaint

went unserved for more than three months. It is not clear what actions, if any, Plaintiff undertook

to ensure that the Complaint was served by the Marshals during that time. The record thus clearly

establishes that Plaintiff failed to comply with the extended 4(m) period, and that dismissal of his

complaint would be warranted under the circumstances in the absence of a showing of good cause.

         In his brief, Plaintiff argues that his service issues should be excused because he requested

an extension of time to serve in July 2018 which he believes should have entitled him to at least




                                                  5
until September 25, 20181 to submit the Marshals form, that he was moved during the summer,

and that he didn’t immediately receive the Court’s order extending the time to submit the Marshals

forms to August 24, 2018, that he suffers from PTSD, that he has limited legal knowledge, and

that he should ultimately not be faulted for what he characterizes as the Marshals’ failure to serve

his complaint between October 2018 and June 2019. ECF No. 36 at 19—2 1. Plaintiff fails to detail

any steps he took towards filling out the Marshals forms prior to September 2019, and does not

describe any actions he took to ensure service after being informed that service had not been made

as of late February. Plaintiff has thus failed to identify any reasonable efforts he made to timely

effect service by submitting the Marshals forms within the time permitted by this Court, and has

failed to show that he took any steps to address the defect in service brought to his attention directly

by this Court in February 2019. In this matter, Plaintiff waited until after the extended 4(m) period

had run to fill out and submit the Marshals’ service form and thus made no attempts to effect

service during the 4(m) period.

        Regardless of Plaintiffs belief that he should have received an additional thirty days to

effect service, he was never granted such an extension, and this Court thus finds that Plaintiff did

not take reasonable steps towards service during the extended 4(m) period. Likewise, Plaintiffs

failure to take any action towards repairing service after the notice of call for dismissal further

suggests that Plaintiff has failed to show that there was a reasonable basis for his noncompliance

with Rule 4(m). Combined with the prejudice to Defendants which results from being forced to

defend this case after first being given notice of Plaintiffs civil suit two and a half years after the



 Plaintiff asserts that his letter requested a thirty-day extension of time to serve his complaint.
Plaintiffs request, however, states only for an unspecified “enlargement of time to serve
complaint” without any request for a specific time period, and placed this limited request in a letter
addressing unrelated matters. (ECF No. 18). Plaintiffs belief that he should automatically been
entitled to thirty more days to submit the Marshals form is thus unfounded.
                                                   6
relevant statute of limitations would otherwise have passed, Plaintiff has failed to show good cause

for his failure to timely submit the Marshals forms and otherwise perfect service errors. Dismissal

of his Complaint is therefore warranted under Rule 4(m).

III. CONCLUSION

       For the reasons stated above, this Court grants Defendant’s Motion (ECF No. 33), and will

dismiss the Complaint without prejudice for noncompliance with the requirements of Rule 4(m).

The Court also denies Plaintiffs motion for the appointment of counsel (ECF No. 3$) without

prejudice in light of the dismissal of his Complaint. Plaintiff has forty-five (45) days to file an

amended complaint that comports with this Opinion and shall take all necessary actions to ensure

prompt service of the amended complaint. An appropriate order follows.




Date: March 12, 2020
                                                        LED
                                                        Claire C. Cecchi, U.S.D.J.




                                                 7
